Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/18/22 has been entered and made of record. Claims 1-20 are amended. Claim 21 is new. Claims 1-21 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 cites “identifying, in the plurality of image frames, an object associated with a plurality of tracked movements…” “identifying content associated with the plurality of tracked movements of the object…” “comparing a plurality of first features associated with the region in the plurality of image frames…” Here, the object, content and feature have the same meaning and are interchangeable with each other. Applicant may declare what kind of subject matters in the specification to map the cited object, content and feature. Claims 8 and 15 cite the similar claim language as claim 1.
Dependent claims 2-7, 9-14 and 16-21 are rejected based upon similar rationale as corresponding parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-11, 13-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Barron et al. (US 2021/0298458).
As to Claim 1, Barron teaches a method carried out by at least one processor, the method comprising: 
obtaining a plurality of segments of a first media content item (Barron discloses AR tutorial video 228 in [0039]);
identifying, from a first segment in the plurality of segments, a plurality of image frames (Barron discloses “The AR tutorial module 102 is configured to generate an AR tutorial images 138, an AR user images 140, an AR tutorial data 202, and/or a beauty product data 302” in [0032]; “Determine motion module 122 extracts tutorial motion 216 from the AR tutorial video 228” in [0035]);
in a first processing of a region of the plurality of image frames, identifying, in the plurality of image frames, an object associated with a plurality of tracked movements in the region (Barron discloses “For example, if the presenter is applying eye shadow, then the AR tutorial determines the change in the color to the presenter's skin around the eye. The AR tutorial also determines the motion the presenter used to apply the beauty product. For example, the motion of a brush around the presenter's eye to apply the eye shadow” in [0028]; “Determine motion module 122 extracts tutorial motion 216 from the AR tutorial video 228. Determine motion module 122 generates AR motion 217 from the tutorial motion 216 of the AR tutorial video 228…to determine tutorial motion 216 based on object recognition where images of beauty product 224 of FIG. 2, tutorial effects 218, and/or a body part 222 are identified in the live images 134 and/or AR tutorial video 228…as illustrated in FIGS. SA, 5B, and SC, determine motion module 122 detects the movement of the beauty product 224B” in [0035]);
in a second processing of the region of the plurality of image frames, identifying content associated with the plurality of tracked movements of the object (Barron discloses “determine motion module 122 determines the motion of the presenter 236 to determine how the beauty product 224 is applied to the presenter 236. Determine motion module 122 uses a neural network to identify different portions of the images of AR tutorial video 228” in [0036]; “the AR tutorial may illustrate the movement of a brush on the presenter with white lines around the user's eye” in [0029]);
comparing, a plurality of first features associated with the region in the plurality of image frames to a plurality of second features in a second media content item (Barron discloses “Determine body part module 124 determines a body part 222 from AR tutorial video 228 and/or user video 230…determine body part module 124 uses a neural network that is trained to identify different body parts from an image of a human body. Determine body part module 124 may use other information to determine which body part 222 is having the beauty product 224 applied… Determine body part module 124 is configured to identify a body part 222 from AR tutorial video 228 of the presenter 236 and use the identified body part 222 of the presenter to determine the body part 222 in the user video 230 of user 238” in [0039]; “Body parts 224A, 224B are the same or similar as body part 222” in [0060]);
in response to detecting that a second feature in the second media content item is similar to a first feature in the plurality of image frames, generating, based on the plurality of image frames, virtual content depicting at least one of the plurality of tracked movements associated with the object and the content associated with the plurality of tracked movements from the first segment being performed in the second media content item (Barron discloses “FIGS. 5A, 5B, and 5C illustrate an example of adding AR effects 219A, 219B, 219C, to a body part 222 that is a right eye of a user 238 from tutorial effects 218A, which are the changes to a right eye of a presenter 236 from applying beauty product 224B beauty product 224A. FIGS. 5A, 5B, and 5C illustrate the progression of the application of the eye shadow where the changes to the right eye of the user 238 with the AR effects 219A, 219B, and 219C are synchronized with the changes to the right eye of the presenter 236, which are indicated by tutorial effects 218A, 218B, and 218C” in [0042]; see also [0068]);and 
triggering a rendering of the virtual content as an overlay on the second feature in the second media content item (Barron discloses
“the AR tutorial provides a tool such as a media overlay that allows the user to preview the end results of the AR tutorial on the live view of the user before the user starts the AR tutorial” in [0030];
“The generate user images module 108 processes live images 134 to incorporate AR effects 219 and/or AR motion 217… AR motion 217 may indicate pixels to add indications of motion on the live images 238 as disclosed in conjunction with FIGS. 5A, 5B, and 5C” in [0044];
“One example of a media overlay is a real-time special effect and sound that may be added to an image or video. The media overlay may include effects of an AR tutorial” in [0122].)

As to Claim 3, Barron teaches the method of claim 1, wherein the content associated with the plurality of tracked movements depicts a visual result associated with the object in the plurality of image frames (Barron discloses “For example, the AR tutorial may illustrate the movement of a brush on the presenter with white lines around the user's eye” in [0029]; “A media overlay may include audio and visual content and visual effects. Examples of audio and visual content include pictures, texts, logos, animations, and sound effects. An example of a visual effect includes color overlaying” in [0115]; see also Fig 4-5.)

As to Claim 4, Barron teaches the method of claim 1, further comprising: 
analyzing the first media content item to identify the plurality of segments and identify the plurality of image frames; and analyzing the second media content item to determine which of the plurality of second features is associated with the content associated with the plurality of tracked movements in the first media content item (Barron discloses “The AR tutorial determines a body part of the presenter where the beauty product is being used and matches that to a body part of the user” in [0028]; “Determine motion module 122 may be configured to determine tutorial motion 216 based on object recognition where images of beauty product 224 of FIG. 2, tutorial effects 218, and/or a body part 222 are identified in the live images 134 and/or AR tutorial video 228” in [0035].)

As to Claim 6, Barron teaches the method of claim 1, wherein the triggering of the rendering of the virtual content as an overlay on the second media content item includes synchronizing the rendering of the virtual content on the second media content item with a timestamp associated with the first segment (Barron discloses “the AR tutorial may illustrate the movement of a brush on the presenter with white lines around the user's eye. The AR tutorial will synchronize the illustration of the effects and movement on the live view of the user with the application of the beauty product by the presenter” in [0029]; “FIGS. 5A, 5B, and 5C illustrate the progression of the application of the eye shadow where the changes to the right eye of the user 238 with the AR effects 219A, 219B, and 219C are synchronized with the changes to the right eye of the presenter 236, which are indicated by tutorial effects 218A, 218B, and 218C.” in [0042].)

As to Claim 7, Barron teaches the method of claim 1, wherein: 
the plurality of tracked movements correspond to instructional content in the first media content item (Barron discloses “For example, as illustrated in FIGS. 5A, 5B, and 5C, determine motion module 122 detects the movement of the beauty product 224B, from screen 500A to screen 500B and then from screen 500B to screen 500C” in [0035]. Here, the tracked movement of the beauty product is corresponding to the eye in the tutorial video); and 
the plurality of tracked movements are depicted as the virtual content, the virtual content illustrating performance of the plurality of tracked movements in the plurality of image frames in the second media content item (Barron discloses  “the AR tutorial may illustrate the movement of a brush on the presenter with white lines around the user's eye. The AR tutorial will synchronize the illustration of the effects and movement on the live view of the user with the application of the beauty product by the presenter” in [0029]).

Claim 8 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.

As to Claim 9, Barron teaches the system of claim 8, the memory storing instructions that further cause the system to:
identify, in the plurality of segments, a second segment from the first media content item, the second segment having a timestamp after the first segment (Barron discloses “may have start times 212 and end times 214 that indicate a time within the AR tutorial video 228” in [0046]; see also Fig 4-5); and
generate, using the plurality of image frames from the second segment of the first media content item, a virtual content that depicts at least one of the plurality of tracked movements associated with the object and the content associated with the plurality of tracked movements associated with the second segment in the second media content item (Barron discloses “Determine motion module 122 may be configured to determine tutorial motion 216 based on object recognition where images of beauty product 224 of FIG. 2, tutorial effects 218, and/or a body part 222 are identified in the live images 134 and/or AR tutorial video 228” in [0035]; “the AR tutorial may illustrate the movement of a brush on the presenter with white lines around the user's eye. The AR tutorial will synchronize the illustration of the effects and movement on the live view of the user with the application of the beauty product by the presenter” in [0029]).

Claim 10 is rejected based upon similar rationale as Claim 3.
Claim 11 is rejected based upon similar rationale as Claim 4.
Claim 13 is rejected based upon similar rationale as Claim 6.
Claim 14 is rejected based upon similar rationale as Claim 7.
Claim 15 recites similar limitations as claim 1 but in a computer readable medium form. Therefore, the same rationale used for claim 1 is applied.
Claim 16 is rejected based upon similar rationale as Claim 15.
Claim 17 is rejected based upon similar rationale as Claim 4.

Claim 19 is rejected based upon similar rationale as Claim 6.
Claim 20 is rejected based upon similar rationale as Claim 7.

As to Claim 21, Barron teaches the method of claim 1, further comprising triggering a rendering of an advertisement content associated with the object in the second media content item (Barron discloses “In some embodiments, beauty products 224 may include an animated display. In some embodiments, beauty products 224 may include an advertisement that plays within screen 132” in [0060]; advertisements for AR tutorials in [0108-0109].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. (US 2021/0298458).
As to Claim 5, Barron teaches the method of claim 1, wherein the detecting that the second feature in the second media content item is similar to the first feature in the plurality of image frames includes comparing a shape of the second feature to a shape of the first feature, and wherein the virtual content is depicted according to the shape of the first feature (Barron discloses “Determine motion module 122 may be configured to determine tutorial motion 216 based on object recognition where images of beauty product 224 of FIG. 2, tutorial effects 218, and/or a body part 222 are identified in the live images 134 and/or AR tutorial video 228. Determine motion module 122 compares successive images to determine the difference between the images, in accordance with some embodiments… In some embodiments, determine motion module 122 compares successive images of the AR tutorial video 228, which is being played on the screens 500A, 500B, and 500C. Object recognition is used to determine the location of the beauty product 224B within the images of the AR tutorial video 228 and then a difference in position is calculated” in [0035]; see also Fig 4-5. Here, Barron teaches comparing images to perform object recognition and detect the motion of object. The images for comparison can be selected from any different image sources. For example, Barron discloses “use the identified body part 222 of the presenter to determine the body part 222 in the user video 230 of user 238” in [0039].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Barron so as to select two images from different image sources for comparison to recognize the object and detect the motion of the object.

Claim 12 is rejected based upon similar rationale as Claim 5.
Claim 18 is rejected based upon similar rationale as Claim 5.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. (US 2021/0298458) in view of Karavadi et al. (US 2018/0268556).
As to Claim 2, Barron teaches the method of claim 1. The combination of Karavadi further teaches identifying, in the plurality of segments, a timestamp associated with the first segment (Barron discloses “may have start times 212 and end times 214 that indicate a time within the AR tutorial video 228” in [0046]; see also Fig 4-5); and
identifying edges and bounding boxes associated with the content associated with the plurality of tracked movements of the object using the timestamp (Barron discloses “Determine motion module 122 may be configured to determine tutorial motion 216 based on object recognition where images of beauty product 224 of FIG. 2, tutorial effects 218, and/or a body part 222 are identified in the live images 134 and/or AR tutorial video 228” in [0035]. Karavadi further discloses “weights based upon spatio-temporal statistical properties of the extracted foreground blobs and blob edge overlap are used to identify and track with bounding boxes displayed for one or more true objects” in Abstract; “Based on the aforesaid identification of the one or more true objects, the processing unit 408 may generate one or more bounding boxes that correspond to the identified the one or more true objects” in [0045].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Barron with the teaching of Karavadi so as to track the moving objects in a video with identified edge and bounding box (Karavadi, Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612